Title: To James Madison from William Kirkpatrick, 16 March 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


16 March 1803, Málaga. Encloses copies of his 25 Jan., 1 Feb., and 8 Mar. [not found] dispatches. Writes chiefly to enclose copies of O’Brien’s 30 Jan. and 2 Feb. letters, the latter with a 21 Feb. postscript. Presumes JM was advised from Madrid of the new health regulations requiring a twenty-day quarantine for ships arriving from the U.S. with bills of health certified by the Spanish consul at the port of departure. Describes quarantine conditions imposed on all ships arriving without a certificate. U.S. ships arriving from Gibraltar with clean bills of health are also required to undergo quarantine, “whilst those of all other Nations under similar Circumstances are immediately admitted to Pratic.” This is “preposterous” and useless, since U.S. ships at Gibraltar have communications on shore and on board vessels that come to Spanish ports. Has written to Pinckney to have the order rescinded. “If He cannot succeed in having it done Away, no blame Can be Attached to me, my Efforts here, having hitherto proven effectual.” Believes the local board of health has “devised this method of incomoding our Trade” without orders from Madrid, as such difficulties do not prevail at Cádiz or Alicante. The board of health at Madrid has also ordered that no ship from any foreign port be admitted in the Mediterranean without a certificate to their bills of health from Spanish officials. Presumes this rule was established for “procuring a handsome income to their consuls in foreign Ports.”
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1); enclosures (DNA: RG 59, CD, Algiers, vol. 6). RC 3 pp. For enclosures, see n. 1.



   
   Kirkpatrick enclosed copies of O’Brien’s 30 Jan. and 2 Feb. 1803 letters (4 pp.; docketed by Wagner as “Recd in W. Kirkpatricks”). The two letters are nearly identical and include the same information as in O’Brien to Jarvis, 2 Feb. 1803 (see Jarvis to JM, 15 Mar. 1803, n. 2). O’Brien’s 2 Feb. letter to Kirkpatrick contains a 21 Feb. postscript which acknowledges the receipt of Kirkpatrick’s letter of 25 Aug. and adds that the French consul had received answers from Paris, but “what will be the result I do not as yet learn.”



   
   A full transcription of this document has been added to the digital edition.

